1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                 ***

4     ALBERT MEDINA,                                   Case No. 3:18-cv-00473-MMD-WGC

5                                         Plaintiff,                    ORDER
             v.
6
      STATE OF NEVADA, et al.,
7
                                      Defendants.
8

9           Plaintiff, an incarcerated person proceeding pro se, previously filed an application
10   to proceed in forma pauperis and submitted a civil rights complaint pursuant to 42 U.S.C.
11   § 1983 and multiple complaints. (ECF No. 1, 1-1, 3, 5, 6.) On August 21, 2019, the Court
12   screened Plaintiff’s third amended complaint and gave Plaintiff leave to amend his third
13   amended complaint within 30 days of that order. (ECF No. 7 at 13.)
14          Plaintiff now files a motion for voluntary dismissal without prejudice. (ECF No. 8.)
15   A plaintiff may dismiss an action without a court order by filing “a notice of dismissal before
16   the opposing party serves either an answer or a motion for summary judgment.” Fed. R.
17   Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion to voluntarily dismiss this action
18   because no responsive pleading has been filed in this case.
19          For the foregoing reasons, it is ordered that the motion for voluntary dismissal
20   (ECF No. 8) is granted.
21          It is further ordered that this action is dismissed in its entirety without prejudice.
22          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)
23   is denied as moot.
24          It is further ordered that the Clerk of the Court enter judgment accordingly.
25          DATED THIS 10th day of September 2019.
26

27                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
28
